Citation Nr: 0523563	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-41 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May to August 1946, 
and from October 1950 to July 1952.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claim.

For good cause shown, the veteran's case has been advanced on 
the docket pursuant to the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran did not engage in combat with the enemy 
during his period of active service.

3.  Although the medical evidence reflects that the veteran 
has a competent medical diagnosis of PTSD, there is no 
credible supporting evidence to corroborate his report of in-
service stressors upon which this diagnosis was based.


CONCLUSION OF LAW

Service connection is not warranted for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2004); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91 (1993); 
VAOPGCPREC 12-99 (October 18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in February 2004, which was clearly 
before the July 2004 rating decision which is the subject of 
this appeal.  This correspondence specifically addressed the 
requirements for a grant of service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any additional 
evidence that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the November 2004 Statement of 
the Case (SOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  In pertinent part, the 
Board notes that the RO requested the veteran's service 
personnel records showing units of assignment, dates of 
assignment, participation in combat operations, wounds in 
actions, awards and decorations and official travel outside 
the United States.  However, the RO was informed in April 
2004 that standard source documents were not available, but 
that other documents were, and are included in the claims 
folder.  The Board also finds that the veteran has not 
provided sufficient details regarding his purported 
stressors, including specific dates and locations, which 
would warrant a request for verification through the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) and/or other official sources.  Although no VA 
medical examination appears to have been accorded to the 
veteran in this case, no such examination is necessary as 
there is medical evidence which diagnoses PTSD based upon his 
purported stressors.  Thus, under the circumstances of this 
case, particularly the lack of a verified stressor(s), any 
such examination would be redundant.  Accordingly, the Board 
finds that no additional development to include a medical 
examination and/or opinion is warranted based on the facts of 
this case.  Consequently, the Board concludes that the duty 
to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran contends that he has PTSD due to 
stressors incurred while service in the Korean War.  He 
reported that he worked with a Forward Observer (FO) team, 
and his job involved directing and adjusting artillery rounds 
on the enemy.  He also reported that he witnessed many of the 
enemy being injured or killed.  Further, when the enemy 
spotted the FO team, they would direct incoming at them.  He 
identified one private in his group as being wounded in 
action, as well as another private who worked security for 
the FO team who was wounded but was not working for the team 
on that date and whom he did not see afterwards.  In 
addition, he identified a high school classmate who was 
injured.  He reported he was not present when this individual 
was wounded, but did see him afterwards.  Further, he 
reported that an officer died while he was administering 
first aid, but that he could not recall the name of the 
officer.

The veteran's service medical records contain no findings 
indicative of psychiatric problems during active service.  In 
fact, his psychiatric condition was clinically evaluated as 
normal on his July 1952 release from active duty examination.  
Similarly, no psychiatric disability was diagnosed on a 
September 1952 VA medical examination.  Further, it was noted 
that he was oriented to all spheres on evaluation of his 
nervous system.

Neither the veteran's service medical records, nor the 
personnel records on file, specifically his DD Form 214, 
confirm that he engaged in combat while on active duty.  For 
example, there is no indication of any awards or decorations 
denoting combat service such as a Purple Heart and/or the 
Combat Action Ribbon.

A January 2004 private medical statement diagnosed the 
veteran with PTSD, chronic, severe.  It is noted that this 
appears to be the first competent medical evidence of record 
showing him as having psychiatric problems.  Further, the 
clinician who promulgated this statement noted that the 
veteran served in the military from 1950 through 1952, that 
he had numerous roles and responsibilities while serving in 
Korea, that he spent most of his time serving as a forward 
observer for artillery, that he described numerous horrific 
experiences, and that he had witnessed injuries to and deaths 
of numerous fellow soldiers and others.  Moreover, it was 
noted that the veteran reported chronic PTSD symptoms since 
his service in Korea.

The record reflects that the RO denied the veteran's claim, 
in essence, because of the lack of a verified stressor.  In 
addition, the RO found that the evidence did not reveal a 
diagnosis of PTSD which met all the diagnostic criteria as 
stated in the Diagnostic and Statistical Manual of Mental 
Disorders published by the American Psychiatric Association.

In his Notice of Disagreement and Substantive Appeal, the 
veteran asserted that his stressors had been verified, and 
that his claim had been denied because the Adjudicator made a 
finding that his treating psychiatrist was incompetent, and 
then the Adjudicator made a finding that the stressors did 
not meet his (Adjudicator's) "personal" requirements for a 
stressor.  Thus, he alleged that his claim was denied in bad 
faith.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that there is no competent medical 
evidence of treatment for psychiatric problems during 
service, and that the veteran's psychiatric condition was 
clinically evaluated as normal on his July 1952 release from 
active duty examination.  Moreover, there is no competent 
medical evidence indicating treatment for any psychiatric 
problems until January 2004, more than 50 years after his 
separation from service.  The Court has indicated that the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).

The Board acknowledges that the veteran has received a 
medical diagnosis of PTSD, attributed to his account of what 
occurred during service.  However, the Court has held the 
just because a physician or other health professional 
accepted the veteran's description of his active service 
experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
The primary issue in this case is whether the veteran has 
presented credible supporting evidence that the claimed 
stressors occurred.

The Board finds that the record does not support a finding 
that the veteran engaged in combat while on active duty.  
Although he reported various incidents while part of an FO 
team during the Korean War, a thorough review of his service 
medical and personnel records that are on file do not reflect 
that the veteran "personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99 
(Emphasis added.)  Moreover, the record does not indicate he 
received any awards or citations, such as a Purple Heart or 
Combat Action Ribbon, which would confirm that he engaged in 
combat while on active duty.  Thus, based upon the evidence 
currently of record, it does not appear he is entitled to the 
benefit provided by 38 U.S.C.A. § 1154(b).

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

The Board finds that there is no independent evidence to 
verify the veteran's account of any of the alleged in-service 
stressors.  As there is no corroborating evidence, service 
connection is not warranted for PTSD.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors, to include those that happened to his 
entire FO team.  Further, he has not provided the type of 
specific details which would warrant research through the 
USASCRUR.  See Fossie v. West, 12 Vet. App. 1 (1998)

The Board has considered the veteran's assertions that his 
claim was denied in bad faith by the Adjudicator below.  
Further, the Board acknowledges that it does not appear the 
RO specified which criteria of DSM-IV were not met by the 
January 2004 diagnosis of PTSD.  However, the RO's denial was 
based primarily upon the lack of a verified stressor, and, as 
detailed in the preceding analysis, the Board concurs with 
this finding.  Thus, the denial of his claim was not based 
upon the RO and/or the Board rejecting medical evidence, or 
reaching an opposite conclusion, based solely on its own 
unsubstantiated opinion.  See Colvin, supra.

In summary, the Board has concluded that the veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent verification of his reported in-
service stressor, as required for service connection for PTSD 
to be granted.  38 C.F.R. § 3.304(f).  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for PTSD, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


